DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/27/2022, with respect to informalities in the claims have been fully considered and are persuasive.  The objection of 3/17/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-9 and 19 are directed to a method for operating a network node, comprising:
receiving, by the network node, supply power from an apparatus coupled to the network node via a transmission line; and 
applying, by the network node, an invalid or no predefined signature to the transmission line or violating, by the network node, a power constraint for drawing supply power provided from the apparatus.
The closest prior art of Cooper et al. (US 2016/0330334) discloses everything described above.
However, the prior art does not further disclose:

performing, by the network node, a line measurement on the transmission line during a period of time when the apparatus is disconnected from the transmission line; and 
signaling, by the network node to the apparatus, to disconnect from the transmission line.
These limitations, in combination with the rest of the recited subject matter, distinguish claims 1-9 and 19 over the prior art, rendering them allowable.

Claims 10-18 and 20 are directed to a method for operating an apparatus, comprising:
providing, by the apparatus, supply power to a network node coupled to the apparatus via a transmission line;
monitoring, by the apparatus, at least one electrical parameter of the transmission line; and
disconnecting, by the apparatus, the apparatus from the transmission line if a predetermined line condition or a power violation is detected such that the network node can perform a measurement on the transmission line, wherein the predetermined line condition comprises an invalid or absent predefined signature of the network node, 
The closest prior art of Cooper et al. (US 2016/0330334) discloses everything described above.
However, the prior art does not further disclose: 
the predetermined line condition is detected prior to or during a start-up phase prior to the provision of supply power to the network node.
This limitation, in combination with the rest of the recited subject matter, distinguishes claims 10-18 and 20 over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/4/2022